—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Freshwater Wetlands Appeals Board, dated May 12, 1993, dismissing, after a hearing, the petitioners’ challenge pursuant to ECL 24-1104 of the designation of certain property as freshwater wetlands because they lacked standing, the petitioners appeal from a judgment of the Supreme Court, Richmond County (Amann, J.), dated December 10, 1993, which denied the petition and dismissed the proceeding.
Ordered that judgment is affirmed, with costs.
We agree with the Supreme Court that a contract vendee of a parcel of property is not a landowner within the meaning of ECL 24-1104 and thus lacks standing to pursue an appeal pursuant to the statute (see, Cohn v Freshwater Wetlands Appeals Bd., 150 Misc 2d 807). Accordingly, the respondents’ determination which dismissed the petitioners’ appeal for lack of standing was not irrational or unreasonable, and was neither arbitrary nor capricious (see, Matter of Heintz v Brown, 80 *799NY2d 998).
Miller, J. P., Ritter, Santucci and Altman, JJ., concur.